Exhibit12.1 MACK-CALI REALTY, L.P. CALCULATION OF RATIOS OF EARNINGS TO FIXED CHARGES (DOLLAR AMOUNTS IN THOUSANDS) Mack-Cali Realty Corporation's ratios of earnings to fixed charges for each of the five years ended December31, 2009 were as follows: For the Year Ended December31, 2009 2008 2007 2006 2005 EARNINGS: ADD: Income from continuing operations before minority interest and equity in earnings from unconsolidated joint ventures $ 69,288 $ 104,631 $ 94,530 $ 110,138 $ 92,051 Fixed charges (see calculation below) 142,919 134,178 132,609 142,648 125,057 Distributed income of unconsolidated joint ventures 2,637 5,784 1,875 2,302 — SUBTRACT: Capitalized interest (1,401 ) (5,799 ) (5,101 ) (6,058 ) (5,518 ) TOTAL EARNINGS: $ 213,443 $ 238,794 $ 223,913 $ 249,030 $ 211,590 FIXED CHARGES: Interest expense (includes amortization of deferred financing costs) $ 141,273 $ 128,145 $ 127,287 $ 136,357 $ 119,337 Capitalized interest 1,401 5,799 5,101 6,058 5,518 Interest portion (33percent) of ground rents on land leases 245 234 221 233 202 TOTAL FIXED CHARGES: $ 142,919 $ 134,178 $ 132,609 $ 142,648 $ 125,057 RATIO OF EARNINGS TO FIXED CHARGES: 1.5 1.8 1.7 1.7 1.7
